 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTopinka's Country House, Inc. and Hotel, Motel,Restaurant Employees, Cooks and BartendersUnion, Local 24, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO.Case 7-CA-12861March 13, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn April 15, 1977, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy,' and to adopt his recommendedOrder.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Topinka's Coun-try House, Inc., Detroit, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I Backpay is to be computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to be computed in the mannerset forth in Florida Steel Corporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).2 Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the brief adequately present the issues andthe positions of the parties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the contract we madeon October 21, 1974, or any other contract we235 NLRB No. 18may make with Hotel, Motel, Restaurant Em-ployees, Cooks and Bartenders Union, Local 24,before its expiration date without complying withthe National Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe National Labor Relations Act.WE WILL immediately reinstate the contract wemade on October 21, 1974, with Hotel, Motel,Restaurant Employees, Cooks and BartendersUnion, Local 24, and live up to all its provisions.WE WILL pay all our employees any wages theylost, with interest, and WE WILL restore to all ouremployees any other benefits they lost as a resultof our unlawful termination of the above-men-tioned contract.TOPINKA'S COUNTRYHOUSE, INC.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties represented, washeld before me in Detroit, Michigan, on October 14, 1976,upon the General Counsel's complaint dated May 6, 1976,1and Respondent's answer.2In general the issue litigatedwas whether Respondent violated Section 8(a)(5) of theNational Labor Relations Act, as amended.3More particu-larly the questions for decision are as follows:1. Did Respondent, a corporation licensed to sell liquorby the Michigan Liquor Control Commission (hereincalled the Commission), become its own surcessor4as aresult of the purchase, with the Commission's approval, ofall its stock by an individual who, before then, had nofinancial interest in Respondent and by the issuance of anew liquor license to Respondent?2. Assuming a negative answer to the foregoing ques-tion, did Respondent violate Section 8(a)(5) of the Act byterminating an existing collective-bargaining agreementThe complaint was issued pursuant to a charge and an amended chargefiled, respectively, on March 22 and 31, 1976.2 During the hearing the answer was amended to admit pars. 4 through 8,9(a) and (b), and 10 of the complaint.3 In pertinent part Sec. 8(aX5) of the Act provides:Sec. 8(a) It shall be an unfair labor practice for an employer-(5) to refuse to bargain collectively with the representatives of hisemployees ...4 When used in this Decision "successor" and related words will bedeemed to have the special technical meanings attributed to them in thefield of labor management relations law. See, in this regard, N.LR.B. v.Burns International Security Services, Inc., et al., 406 U.S. 272 (1972); Pre-Engineered Building Products, Inc., 228 NLRB 841 (1977); and DanekerClock Company, Inc., 211 NLRB 719 (1974), enfd. 516 F.2d 315 (C.A. 4,1975).72 TOPINKA'S COUNTRY HOUSE, INC.covering its employees without complying with the provi-sions of Section 8(d)? 5Upon the entire record, my observation of the witnessesand their demeanor while testifying, and having taken intoaccount the brief submitted by Respondent6and thearguments made during the hearing,7I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Michigan corporation, is engaged atDetroit, Michigan, in the operation of two restaurants.During 1975, a representative period, Respondent's grossvolume of business exceeded $500,000. During the sameperiod Respondent purchased, from vendors located out-side the State of Michigan, merchandise and suppliesvalued in excess of $5,000. Accordingly, I find thatRespondent is engaged in commerce within the meaning ofthe Act and that the assertion of jurisdiction over thismatter by the National Labor Relations Board is warrant-ed.1. THE LABOR ORGANIZATION INVOLVEDHotel, Restaurant Employees, Cooks and BartendersUnion, Local 24 (herein called the Union),8is a labororganization within the meaning of the Act.111. INTRODUCTIONThis case is concerned with Respondent's admittedtermination of an existing collective-bargaining agreementto which, the complaint alleges, Respondent and the Unionare parties. Because in doing so Respondent did notcomply with the provisions of Section 8(d) of the Act thecomplaint further alleges that it violated Section 8(a)(5).Claiming that it is not the entity, but the successor to theentity, that entered into the contract referred to in thecomplaint, Respondent asserts that it is not bound by theagreement and is not obliged to give effect to its terms.Accordingly, Respondent argues it did not violate Section8(a)(5) of the Act by terminating the agreement.5 Insofar as relevant, Sec. 8(d) of the Act is as follows:1W lhere there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce, the duty to bargaincollectively shall [among other things] mean that no party to suchcontract shall terminate or modify such contract, unless the partydesiring such termination or modification-(I) serves a written notice upon the other party to the contract of theproposed termination or modification sixty days prior to the expirationdate thereof, or in the event sucn contract contains no expiration date,sixty days prior to the time it is proposed to make such termination ormodification;(2) offers to meet and confer with the other party for the purpose ofnegotiating a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, andsimultaneously therewith notifies any State or Territorial agencyestablished to mediate and conciliate disputes within the State orTerritory where the dispute occurred, provided no agreement has beenreached by that time; and(4) continues in full force and effect, without resorting to strike orIV. PRELIMINARY FINDINGS AND CONCLUSIONS9A. Respondent's StatusAs already noted, Respondent is a corporation. Itoperates two restaurants. At each Respondent sells liquorpursuant to a license issued by the Michigan LiquorControl Commission.Before October 16, 1975, all stock in Respondent wasowned by Kenneth Nicholson. On January 31, 1975,10Nicholson and Alex Balooly, who had never before hadany financial interest in Respondent, entered into anagreement" "subject to the consent and approval of theMichigan Liquor Control Commission" 12 whereby Nichol-son "agree[d] to sell and [Balooly] agree[d] to buy all of theoutstanding. ..stock of [Respondent] Corporation." Thecontract also provided that upon its "closing date [which]is to be within thirty ... days of notice of approval of theMichigan Liquor Control Commission ...the ..stockof [Respondent] Corporation will be titled in [Balooly's]name." In final pertinent part, the contract further provid-ed that upon its "execution [Balooly] shall commenceemployment at" Respondent's premises.The transfer of Respondent's stock from Nicholson toBalooly was, after an investigation to determine Balooly'squalification to own stock in a corporation licensed to sellliquor, approved by the Commission on October 6, 1975.On October 16, the Commission issued a new license toRespondent permitting it to continue to sell liquor in itsrestaurants. On the same day Balooly became the owner ofall of Respondent's stock.The transfer of the stock from Nicholson to Balooly didnot alter the manner in which Respondent did business. Itcontinued to operate its restaurants as it had in the past.The only apparent change resulting from the acquisition ofRespondent's stock by Balooly was that he becameRespondent's president and, as represented at the hearing,its "chief operating officer."Respondent argues that because the sale of its stock toBalooly required the Commission's approval and because,following its consent to the stock transfer, the Commissionissued a new license to Respondent, Respondent became adifferent employing entity than it was earlier, notwith-lockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs later:a Notwithstanding their having been requested to do so, neither theGeneral Counsel nor the Charging Party filed a brief.7 Although all the arguments of tle parties and the authorities cited bythem while the hearing was in progress and those appearing in Respondent'sbrief may not be discussed, each has been carefully weighed and considered.a The Union's full designation appears in the caption.9 The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise. Tothe extent that the contentions of the parties relate to the findings andconclusions made here they will be treated here, although they, as well as thefindings and conclusions, may again be considered in other contexts.10 All dates hereinafter referred to in this section without stating a yearfall within 1975.t' Resp. Exh. 2.l2 Sec. 23 of the Michigan Liquor Control Act provides that "there shallbe no transfer of the stock of a } corporation [licensed to sell liquor I withoutpermission of the liquor control commission being first duly obtained."73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding its continued corporate existence. Characterizingthe nature of the change, Respondent asserts that the newentity is a successor employer to the old "within," as itstates on brief, "the general concept of the 'Burns' 13 rule."I do not agree.Respondent's argument ignores basic principles of cor-porate law. "A corporation is ... an entity distinct fromits individual members or stockholders, who, as naturalpersons, are merged in the corporate identity, and remainsunchanged and unaffected in its identity by changes in itsindividual membership." 18 Am. Jur. 2d, Corporations sec.13.Taking cognizance of this concept the Board stated inMiller Trucking Service, Inc., etc., 176 NLRB 556 (1969),affd. in this respect 445 F.2d 927 (C.A. 10, 1971):Ignoring the continuity of the Respondent as a legalentity, the Trial Examiner analyzed this case on thetheory that upon the transfer of stock, Hilary Millerwas replaced, as employer, by Tulsa Crude Oil Purchas-ing Company. Contrary to this analysis, we find that atall times in question the employer was Miller TruckingService, Inc., regardless of its stock ownership ...[Tihe Board has consistently held that mere change ofstock ownership does not absolve a continuing corporationof responsibility under the Act. [Emphasis supplied.]To the same effect, see also, Gateway Service Co., 209NLRB 1166, 1167 (1974).Accordingly, I conclude that the change in Respondent'sstock ownership and the issuance to it of a new licensepermitting it to continue to sell liquor in its restaurants didnot convert Respondent into its own successor. I furtherconclude that Respondent is the same entity and the sameemployer that it was before those events occurred.B. Respondent's Relationship with the UnionSince 1961 the Union has been the collective-bargainingrepresentative of Respondent's employees.14The last col-lective-bargaining agreement between Respondent and theUnion was entered into on October 21, 1974, and,according to its terms, is effective until September 30,1977.'7Among other things, the contract provides for arbitrationby the American Arbitration Association of grievanceswhich the parties, between themselves, are unable to settle;seniority privileges; checkoff of union dues; and contribu-tion by Respondent to a pension fund. Finally, the contractmakes provision for wage increases to be paid on OctoberI, 1975, and October I, 1976.13 N.L.R.B. v. Burns International Security Services, Inc., et al., 406 U.S.272 (1972).14 The employees represented by the Union are included in the followingunit, alleged in the complaint, and admitted in the answer, as beingappropriate for collective-bargaining purposes: "All employees of theRespondent ...including cashiers, bartenders, hostesses, bus help, waiters,waitresses, porters, cooks, pantry employees, utility, dishwashers, stewards,cloakroom attendents, and laundry employees."V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's AllegedViolations of Section 8(a)(5) of the ActThe facts relating to Respondent's alleged violations ofSection 8(a)(5) of the Act are undisputed. Accordingly,they will be summarily stated.As found above, the contract between the Union andRespondent provides for the payment of wage increases toFespondent's employees on October 1, 1975, and October1, 1976. Notwithstanding this, Respondent's employees didnot receive the wage increase due them on October 1, 1975.Because of this and because of other outstandinggrievances, including several relating to layoffs witsloutregard to seniority, the Union, on October 31, 1975,submitted a demand for arbitration to the AmericanArbitration Association. An arbitrator was duly selectedand, on February 13, 1976, the parties agreed on March 26,1976, as the date for the commencement of the arbitration.However, on March 22, 1976, 4 days before the arbitra-tion proceeding was to have begun, Respondent, withoutcomplying with the provisions of Section 8(d) of the Act,sent a notice 16 to its employees signed by Alex Balooly,Respondent's president, stating in part:I have elected to terminate the collective bargainingagreement effective March 19, 1976. The employeeswho desire to continue in employment will receive allbenefits which did exist under the contract except thatwages will be paid at the rate established for the periodprior to October 1, 1975, (which is the rate at which youare currently being employed). There will be nocontribution to the pension plan and there will be nobinding arbitration under the grievance procedure, norshall we deduct union dues. I will continue to pay thepremiums due on all of the provisions of the health planunder the contract, and of course, will recognize therepresentative of the employees for the purpose ofdiscussing grievances.B. Contentions and Concluding Findings ConcerningRespondent's Allged Violations of Section 8(a)(5) ofthe ActThe complaint alleges that by terminating its collective-bargaining agreement with the Union without complyingwith the requirements of Section 8(d) of the Act Respon-dent violated Section 8(a)(5). Respondent's defense is thatit was privileged in terminating the contract.Supporting this defense, Respondent argues that sinceOctober 16, 1975, when Respondent's stock was trans-ferred to Alex Balooly and when a new license permitting itto continue to sell liquor was issued to Respondent, it hasnot been the same employing entity, but the successor toL5 Actually, Respondent and the Union are parties to two contracts, onefor each of Respondent's restaurants, addenda thereto, and two letters ofagreement dated November 7, 1974, modifying the contracts in certainrespects. The provisions of the two contracts, the addenda, and the letters ofagreement being identical, the term "contract," in the singular, will be usedas the inclusive reference to all the foregoing instruments.i6 G.C. Exh. 22.74 TOPINKA'S COUNTRY HOUSE, INC.the employing entity that, on October 21, 1974, enteredinto the contract with the Union. Therefore, Respondentasserts, citing N.L.R.B. v. Burns International SecurityServices, supra, it is not bound by the contract, nor obligedto give effect to its terms.I have already rejected Respondent's successorship argu-ment and found that Respondent is the same employingentity that is was before the transfer of the stock and theissuance of the new license. This being so, I find furtherthat Respondent is bound by the contract it entered intowith the Union on October 21, 1974. It follows, therefore,that Respondent's repudiation of this contract in midterm,as set forth above, without following the procedure pre-scribed in Section 8(d) of the Act was unlawful. N. LR.B. v.Huttig Sash & Door Co., Inc., 377 F.2d 964, 967-968 (C.A.8, 1967).Accordingly, I conclude that by terminating its collec-tive-bargaining agreement with the Union without comply-ing with the provisions of Section 8(d) of the Act Respon-dent violated Section 8(a)(5) and (1) of the Act.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices occurring in connec-tion with its operations set forth in section 1, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Vll. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act, my order will require Respondent to cease anddesist therefrom and to take such affirmative action as willeffectuate the policies of the Act. Included in the latter willbe a requirement that Respondent make its employeeswhole for any loss of wages and other benefits they mayhave sustained by reason of Respondent's unlawful termi-nation of, and refusal to adhere to, the collective-bargain-ing agreement entered into by Respondent and the Unionon October 21, 1974. Any backpay found to be due toRespondent's employees shall include thereon interest atthe rate of 6 percent per annum, as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent is, and has been at all material times, thesame employing entity that entered into a collective-bar-1? In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and Order herein shall, as provided in Sec. 102.48 of the Rulesgaining agreement with the Union on October 21, 1974,notwithstanding the subsequent transfer of all its corporatestock to Alex Balooly and the issuance to Respondent bythe Michigan Liquor Control Commission of a new licensepermitting it to continue to sell liquor in its restaurants.4. All employees of Respondent, including cashiers,bartenders, hostesses, bus help, waiters, waitresses, porters,cooks, pantry employees, utility, dishwashers, stewards,cloakroom attendants, and laundry employees, but exclud-ing guards and supervisors as defined in the Act, constitutea unit appropriate for collective bargaining.5. At all material times the Union has been theexclusive collective-bargaining representative of all em-ployees in the unit set forth in Conclusion of Law 4, above,6. By terminating its then effective collective-bargain-ing agreement with the Union on March 22, 1976, withoutcomplying with the provisions of Section 8(d) of the Actand by refusing thereafter to adhere to the terms of saidagreement Respondent has engaged, and is engaging, inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.7. The unfair labor practices engaged in by Respon-dent, as set forth, above, affect commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 17Respondent Topinka's Country House, Inc., Detroit,Michigan, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Terminating the collective-bargaining agreementsentered into on October 21, 1974, with Hotel, Motel,Restaurant Employees, Cooks and Bartenders Union,Local 24, Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, the addenda to saidagreements, or the letters of agreement dated November 7,1974, without complying with the provisions of Section 8(d)of the National Labor Relations Act, as amended.(b) Failing or refusing to adhere fully to all the terms andconditions of the collective-bargaining agreements enteredinto on October 21, 1974, with Hotel, Motel, RestaurantEmployees, Cooks and Bartenders Union, Local 24, Hoteland Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, the addenda to said agreements, andthe letters of agreement dated November 7, 1974.(c) Instituting changes in the wages, hours, and otherterms or conditions of employment of its employees in theunit found herein to be appropriate during the effectiveterm of any collective-bargaining agreement concerningsaid employees without complying with the provisions ofSection 8(d) of the National Labor Relations Act, asamended.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activites, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentin conformity with Section 8(a)(3) of said Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Comply fully with all the terms and conditions of thecollective-bargaining agreements entered into on October21, 1974, with Hotel, Motel, Restaurant Employees, Cooksand Bartenders Union, Local 24, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, the addenda to said agreements, and the letters ofagreement dated November 7, 1974.(b) Make its employees whole for any loss of wages orother benefits they may have sustained by reason of itsunlawful termination of, and refusal to adhere to, thecollective-bargaining agreements it entered into on Octo-ber 21, 1974, with Hotel, Motel, Restaurant Employees,Cooks and Bartenders Union, Local 24, Hotel and Restau-rant Employees and Bartenders International Union,AFL-CIO, the addenda to said agreements, and letters ofis In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aagreement dated November 7, 1974. Any backpay dueemployees by reason of the unlawful termination of theaforesaid instruments shall be computed in the manner setforth in the section of this Decision entitled "The Reme-dy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other recordsnecessary to analyze the amount of backpay and otherbenefits due employees under the terms of this Order.(d) Post at its restaurants, copies of the attached noticemarked "Appendix."'s Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."76